DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed. 

Drawings
The drawings were received on 12/15/2020.  These drawings are acceptable.

Claims Status
Claims 11-19 are pending for examination in this Office action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eidehall et al. (Eidehall; US 2009/0192710) in view of Tomita (Tomita; US Patent No. 5,948,035).
As per claim 11, Eidehall teaches a method for a motor vehicle that includes an environmental sensor, (determining whether an object located in surrounding environment of a host vehicle, using a sensor system 14 [see e.g. para. 0047], is a relevant object with regard to collision with the host vehicle; see e.g. FIGS. 1, 7, and 10-17), the method comprising the following steps: 
receiving measurement signals that represent: 
a radial distance, measured by the environmental sensor, of an object, that is situated in a surrounding environment of the motor vehicle, relative to the environmental sensor, a radial relative velocity, measured by the environmental sensor, of the object relative to the environmental sensor, and a measured own velocity of the motor vehicle (the sensor system 14 detects a relative radial velocity of the object and the host vehicle, wherein the radial distance is determined from the radial position as known in the art, the measured radial velocity and radial acceleration, see e.g. para. [0047] and [0013-14], wherein radial distance estimator block can be interpreted to be part of the sensor system or a dedicated sensor can be implemented for detecting the radial distance); 
calculating based on the received measurement signals, a location uncertainty value that indicated an item of location information of possible locations of the object (compute closing velocities and positions or distances of one or more objects to determine whether or not (or a probability that) they are likely to occlude the safest direction, see e.g. para. [0118], and generate an output representing a probability that host vehicle may collide with target vehicle, see e.g. para. [0077], wherein the probability would be a location uncertainty value based on one or more measured signals about one or more possible locations of the object with respect to the host vehicle); 
calculating whether the motor vehicle can collide with the object based on the location uncertainty value (determining, prior to the estimated time-to-collision, a probability that the host vehicle will collide with the target object; see e.g. para. [0060], wherein a higher probability would mean that the vehicles would likely collide);
outputting a result signal that represents a result of the calculation of whether the motor vehicle can collide with the object (it is determined whether the host vehicle will collide with the object or target vehicle based on an outputted result being more or less than a threshold [or a probability], see e.g. para. [0013-15], wherein Tomita also teaches outputting a result signal based on a calculation of possible collision based on receive dimension signals). 
Eidehall does not explicitly teach receiving dimension signals that represent dimensions of the motor vehicle; calculating whether the motor vehicle can collide with the object based on the received dimension signals. 
Tomita, however, teaches receiving dimension signals that represent dimensions of the motor vehicle (one or more vehicle dimensions are detected and received by a processor; see e.g. FIG. 1 and steps S11-S13, FIG. 13); calculating whether the motor vehicle can collide with the object based on the received dimension signals (calculating a minimum stopping distance based on one or more vehicle dimension, see e.g. col. 6, lines 51-68—col. 7, lines 1-35, such that a leading vehicle is outside of the minimum stopping distance; wherein it would be evident that the motor vehicle can collide with a leading vehicle if the minimum stopping distance is smaller than a detected distance [in Eidehall as well as Tomita] between the host or own vehicle and the leading vehicle) and outputting one or more signals that represent a result of a calculation whether the vehicle will collide with the object based on received dimensions (outputting a signal to indicator 40 or generating control signals to units 76, 80, 84; see e.g. FIGS. 10-12). Eidehall and Tomita are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved safety as suggested by Tomita (see e.g. col. 7, lines 1-2). 

As per claim 14, the method as recited in claim 11 as taught by Eidehall and Tomita, wherein Eidehall does not explicitly teach a position signal is received, the position signal representing a position of the environmental sensor on the motor vehicle, and wherein the calculation of whether the motor vehicle can collide with the object is carried out based on the received position signal. 
Tomita, however, teaches a position signal is received, the position signal representing a position of environmental sensor on motor vehicle, and wherein the calculation of whether the motor vehicle can collide with the object is carried out based on the received position signal (an object distance [position with respect to object distance sensor 72 or 92 for example, see e.g. FIGS. 12, 17] is detected and used for calculation whether a vehicle can collide with the detected object and braking is applied accordingly, see e.g. col. 18, lines 52-67—col. 19, lines 15-21 and 35-57, wherein distance signal representing a position of the distance sensor on the own or host vehicle and position of the leading vehicle or object).
Eidehall and Tomita are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved safety as suggested by Tomita (see e.g. col. 7, lines 1-2). 
As per claim 18 and 19, they are interpreted and rejected as claim 11. 

Allowable Subject Matter
Claim12-13 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. Applicant points out that the claimed subject is not taught by the cited reference(s). However, Examiner respectfully disagrees with Applicant’s position. Examiner respectfully submits that the claimed invention is obvious in light of the cited prior art references as elaborated in the analysis of merits of claim 11. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688